Citation Nr: 1528710	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-41 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to February 1976, and October 1976 to October 1996, with additional unverified active duty service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

An appeal was also perfected on the issue of service connection for gastroesophageal reflux disease (GERD).  See April 2009 notice of disagreement. However, this claim was granted in an October 2014 rating decision, which the Veteran has not appealed.  Thus, that issue is no longer in appellate status.

In April 2015, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran currently has sleep apnea that is related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The medical evidence shows a current diagnosis of sleep apnea.  See, e.g., May 2012 VA examination; November 2014 sleep study; VA note from December 2014.  In his April 2015 Board hearing, the Veteran testified that in 1988 he started to experience and sought in-service treatment for fatigue, sleepiness, tiredness, and weakness.  His spouse testified that he would snore and stop breathing during sleep; at such times, she would wake up the Veteran out of fear that he would stop breathing.  See also October 2014 statement from Veteran's spouse (stating that she has observed the Veteran snore loudly, choke, gasp for air, and cough in his sleep since 1988).  The Veteran is competent to describe his in-service symptoms, as these are factual in nature.  Likewise, his spouse is competent to describe any sleep symptoms observed by her.  The Board finds their testimony to be credible.  Further, service treatment records show complaints and a history of fatigue, sleepiness, and generalized persistent tiredness.  See service treatment records from November 1988, January 1989, February 1989, April 1989, and June 1989.

A May 2012 VA examination of the Veteran's sleep apnea notes that the Veteran has had a long history of loud snoring, daytime somnolence, and fatigue.  Such symptoms were initially attributed to his hypothyroidism, but persisted when he was euthyroid.  In view of this, the examiner opined that the Veteran's sleep apnea was at least as likely as not incurred in service.  A September 2010 letter from the Veteran's VA provider states that sleep apnea symptoms were noted in the Veteran's service treatment records, and opines that his hypothyroidism is related to sleep apnea.  A December 2014 letter from the same VA provider states that the Veteran has had fatigue and hypothyroidism since service; his in-service symptoms were classic for sleep apnea; and such symptoms were likely due to sleep apnea.  In contrast, an August 2014 VA addendum opinion states that it is less likely than not that the Veteran's sleep apnea (characterized as upper airway resistance syndrome) had its onset during service or was caused by his service-connected hypothyroidism.

Having considered the medical and lay evidence, the Board finds that the record is in relative equipoise as to whether the Veteran's sleep apnea started in service and has continued since then.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


